

Exhibit 10.6
CORPORATE INTEGRITY AGREEMENT
BETWEEN THE
OFFICE OF INSPECTOR GENERAL
OF THE
DEPARTMENT OF HEALTH AND HUMAN SERVICES
AND
JAZZ PHARMACEUTICALS PLC
I.    PREAMBLE
Jazz Pharmaceuticals plc (Jazz) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements). Contemporaneously with this CIA,
Jazz is entering into a Settlement Agreement with the United States.
Prior to the Effective Date, Jazz established a compliance program that Jazz
represents addresses all seven elements of an effective compliance program and
that is designed to address compliance with Federal health care program
requirements (Compliance Program). Jazz shall continue the Compliance Program
throughout the term of the CIA and shall do so in accordance with the terms set
forth below. Jazz may modify the Compliance Program as appropriate. However, at
a minimum, Jazz shall ensure that during the term of this CIA, it shall maintain
a compliance program to comply with the obligations set forth in this CIA.
II.    TERM AND SCOPE OF THE CIA
A.    The period of the compliance obligations assumed by Jazz under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA.
Each one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”
B.    Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Jazz’s final Annual Report; or (2) any additional materials
submitted by Jazz pursuant to OIG’s request, whichever is later.
C.    The scope of this CIA shall be governed by the following definitions:
1.    “Covered Persons” includes:
a.
all owners of Jazz who are natural persons (other than shareholders who: (i)
have an ownership interest of less than 5% and (ii) acquired the ownership
interest through public trading) and all officers and directors of Jazz;



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
1

--------------------------------------------------------------------------------




b.
all U.S. employees of Jazz who engage in or supervise personnel who are engaged
in Covered Functions (as defined below in Section II.C.5); and

c.
all U.S. contractors, subcontractors, agents, and other persons who perform any
of the Covered Functions on behalf of Jazz and in that capacity either: (i)
interact directly with healthcare professionals (HCPs), healthcare institutions
(HCIs), consumers or independent third-party patient assistance programs; or
(ii) perform activities, provide services, or create materials relating to the
Covered Functions and those activities, services, or materials are not reviewed
or supervised by a Jazz employee who is a Covered Person prior to execution or
dissemination.

Notwithstanding the above, the term “Covered Persons” does not include part-time
or per diem employees, contractors, subcontractors, agents, and other persons
who are not reasonably expected to perform a Covered Function for Jazz more than
160 hours per year, except that any such individual shall become a “Covered
Person” at the point when they work more than 160 hours on a Covered Function
for Jazz during the calendar year.
2.    “Government Reimbursed Products” refers to all Jazz products that are: (a)
marketed or sold by Jazz in the United States (or pursuant to contracts with the
United States) and (b) reimbursed by Federal health care programs.
3.    The term “Promotional Functions” includes: (a) the selling, detailing,
marketing, advertising, promoting, or branding of Government Reimbursed
Products; and (b) the preparation or external dissemination of promotional
materials or information about, or the provision of promotional services
relating to, Government Reimbursed Products, including those functions relating
to Jazz’s review and approval processes for promotional materials and any
applicable review committee(s).
4.    The term “Contribution and Assistance Related Functions” includes: all
activities, systems, processes, and procedures relating to the following: (a)
any grants, charitable contributions, or cash or in kind donations to any
independent third-party patient assistance program (Independent Charity PAP) by
Jazz or any entity acting on behalf of Jazz; and (b) the operation of, or
participation in, any patient assistance program by Jazz or any entity acting on
behalf of Jazz that provides free drugs to patients, including Federal health
care program beneficiaries (i.e., Jazz’s internal free drug program) or programs
to provide financial assistance to patients in the form of cost-sharing
assistance (i.e., co-pay coupons or co-pay cards).
5.    The term “Covered Functions” refers to “Promotional Functions,” and
“Contribution and Assistance Related Functions,” collectively.
6.    The term “Jazz Affiliate” shall mean any entity, including Jazz
Pharmaceuticals Inc., that is owned or controlled directly or indirectly, by
Jazz Pharmaceuticals plc and whose employees or contractors perform any Covered
Functions. All obligations set forth in Section III below shall apply to the
Covered Functions performed by any Jazz Affiliate and all references to “Jazz”
in the defined terms set forth in this Section II shall mean Jazz and any Jazz


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
2

--------------------------------------------------------------------------------




Affiliate. In addition, the notice requirements in Section IV and the
certification obligations set forth in Section V.C. below shall apply to both
Jazz and any Jazz Affiliate.
7.    The term “Third Party Personnel” refers to personnel who engage in
Promotional Functions who are employees of entities with which Jazz has entered
or may in the future (during the term of this CIA) enter into agreements to
promote or co-promote a Government Reimbursed Product or to engage in joint
promotional activities relating to such a product. Jazz represents that: (1)
Third Party Personnel are employed by entities other than and independent of
Jazz; (2) Jazz does not control Third Party Personnel; and (3) it would be
commercially impractical to compel the compliance of Third Party Personnel with
the requirements set forth in this CIA. Jazz agrees to promote compliance by
Third Party Personnel with Federal health care program requirements by complying
with the provisions set forth below in Sections III.C.4, V.A.7, and V.B.6.
Provided that Jazz complies with the requirements of Sections III.C.4, V.A.7,
and V.B.6, Jazz shall not be required to fulfill the other CIA obligations that
would otherwise apply to Third Party Personnel who meet the definition of
Covered Persons.
8.    The term “Board of Directors” or “Board” refers to the Board of Directors
of Jazz Pharmaceuticals plc.
III.    CORPORATE INTEGRITY OBLIGATIONS
Jazz shall establish and maintain a Compliance Program that includes the
following elements:
A.    Compliance Officer and Committee, Board of Directors, and Management
Compliance Obligations.
1.    Compliance Officer. Within 90 days after the Effective Date, Jazz shall
appoint a Compliance Officer and shall maintain a Compliance Officer for the
term of the CIA. The Compliance Officer shall be an employee and a member of
senior management of Jazz; shall report directly to the Chief Executive Officer
of Jazz; and shall not be, or be subordinate to, the General Counsel or Chief
Financial Officer or have any responsibilities that involve acting in any
capacity as legal counsel or supervising legal counsel functions for Jazz. The
Compliance Officer shall be responsible for, without limitation:
a.
developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;

b.
making periodic (at least quarterly) reports regarding compliance matters
directly to the Nominating and Governance Committee of the Board of Directors
and shall be authorized to report on such matters to the Nominating and
Governance Committee at any time. Written documentation of the Compliance
Officer’s reports to the Board of Directors shall be made available to OIG upon
request; and

c.
monitoring the day-to-day compliance activities engaged in by Jazz and any
reporting obligations created under this CIA.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
3

--------------------------------------------------------------------------------




Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.
Jazz shall report to OIG, in writing, any changes in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.
2.    Compliance Committee. Within 90 days after the Effective Date, Jazz shall
appoint a Compliance Committee. The Compliance Committee shall, at a minimum,
include the Compliance Officer and other members of senior management necessary
to meet the requirements of this CIA (e.g., senior executives of relevant
departments, such as sales, marketing, legal, medical affairs/medical
information, regulatory affairs, clinical, human resources, and finance). The
Compliance Officer shall chair the Compliance Committee and the Compliance
Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of Jazz’s risk areas and
shall oversee monitoring of internal and external audits and investigations).
The Compliance Committee shall meet at least quarterly. The minutes of the
Compliance Committee meetings shall be made available to OIG upon request.
Jazz shall report to OIG, in writing, any actions or changes that would affect
the Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
3.    Board of Directors Compliance Obligations. The Nominating and Governance
Committee of the Board of Directors (NGC) shall be responsible for the review
and oversight of matters related to compliance with Federal health care program
requirements and the obligations of this CIA. The NGC must include independent
(i.e., non-executive) members.
The NGC shall, at a minimum, be responsible for the following:
a.
meeting at least quarterly to review and oversee Jazz’s Compliance Program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;

b.
submitting to OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period; and

c.
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the NGC, summarizing its review and oversight of Jazz’s compliance
with Federal health care program requirements and the obligations of this CIA.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
4

--------------------------------------------------------------------------------




At minimum, the resolution shall include the following language:
“The Nominating and Governance Committee of the Board of Directors (NGC) has
made a reasonable inquiry into the operations of Jazz Pharmaceuticals’
Compliance Program including the performance of the Compliance Officer and the
Compliance Committee. Based on its inquiry and review, the NGC has concluded
that, to the best of its knowledge, Jazz Pharmaceuticals has implemented an
effective Compliance Program to meet Federal health care program requirements
and the obligations of the CIA.”
If the NGC is unable to provide such a conclusion in the resolution, the NGC
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at Jazz.
Jazz shall report to OIG, in writing, any changes in the composition of the NGC,
or any actions or changes that would affect the NGC’s ability to perform the
duties necessary to meet the obligations in this CIA, within 15 days after such
a change.
4.    Management Certifications: In addition to the responsibilities set forth
in this CIA for all Covered Persons, certain Jazz employees (Certifying
Employees) are expected to monitor and oversee activities within their areas of
authority and shall annually certify that the applicable Jazz division or
business unit is in compliance with applicable Federal health care program
requirements and the obligations of this CIA.
These Certifying Employees shall include, at a minimum, the following: Business
Unit Head, Sleep; Business Unit Head, Hematology and Oncology; Vice President,
Market Access; and Vice President, Corporate Affairs and Government Relations.
For each Reporting Period, each Certifying Employee shall sign a certification
that states:
“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department or functional
area], an area under my supervision. My job responsibilities include ensuring
compliance with regard to the ______ [insert name of the department or
functional area] with all applicable Federal health care program requirements,
obligations of the Corporate Integrity Agreement, and Jazz policies, and I have
taken steps to promote such compliance. To the best of my knowledge, the [insert
name of department or functional area] of Jazz is in compliance with all
applicable Federal health care program requirements and the obligations of the
Corporate Integrity Agreement. I understand that this certification is being
provided to and relied upon by the United States.”
If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.
Within 120 days after the Effective Date, Jazz shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing
the certification required by this section (e.g., reports that must be reviewed,
assessments that must be completed,


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
5

--------------------------------------------------------------------------------




sub-certifications that must be obtained, etc. prior to the Certifying Employee
making the required certification).
B.    Written Standards.
Within 120 days after the Effective Date, Jazz shall develop and implement
written policies and procedures regarding the operation of its compliance
program, including the compliance program requirements outlined in this CIA and
Jazz’s compliance with Federal health care program requirements (Policies and
Procedures). Throughout the term of this CIA, Jazz shall enforce its Policies
and Procedures and shall make compliance with its Policies and Procedures an
element in evaluating the performance of all employees. The Policies and
Procedures shall be made available to all Covered Persons as applicable to their
job functions.
At a minimum, the Policies and Procedures shall address the following:
a.
appropriate ways to conduct Contribution and Assistance Related Functions in
compliance with all applicable Federal health care program requirements,
including but not limited to, the Federal Anti-Kickback Statute (codified at 42
U.S.C. § 1320a-7b(b)) and the False Claims Act (codified at 31 U.S.C. §§
3729-3733);

b.
arrangements and interactions with (including donations to and sponsorship of)
Independent Charity PAPs. These Policies and Procedures shall be designed to
ensure that Jazz’s arrangements and interactions comply with all applicable
Federal health care program requirements. The Policies and Procedures shall also
be designed to ensure that Jazz’s arrangements and interactions (including
donations and sponsorship) comply with all guidance issued by OIG relating to
the support and funding of patient assistance programs, including but not
limited to, the OIG’s Special Advisory Bulletin on Patient Assistance Programs
for Medicare Part D Enrollees, 70 Fed. Reg. 70623 (Nov. 22, 2005) and OIG’s
Supplemental Special Advisory Bulletin: Independent Charity Patient Assistance
Programs, 79 Fed. Reg. 31120 (May 30, 2014);

c.
the operation of, or participation in, any patient assistance program by Jazz or
any entity acting on behalf of Jazz. These Policies and Procedures shall be
designed to ensure that Jazz’s operation of or in participation in such programs
complies with all applicable Federal health care program requirements. The
Policies and Procedures shall also be designed to ensure that Jazz’s operation
of or participation in any such patient assistance program complies with all
guidance issued by OIG relating to assistance provided to patients by
pharmaceutical manufacturers to reduce or eliminate the cost of copayments for
drugs, including but not limited to, the OIG’s Special Advisory Bulletin on
Pharmaceutical Manufacturer Copayment Coupons (Sept. 2014);



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
6

--------------------------------------------------------------------------------




d.
the materials and information that may be distributed by appropriate Jazz
personnel about Independent Charity PAPs or Contribution and Assistance Related
Functions and the manner in, and circumstances under, which appropriate Jazz
personnel may respond to requests for information about Independent Charity PAPs
or Contribution and Assistance Related Functions; and

e.
appropriate ways to conduct Promotional Functions in compliance with all: (i)
applicable Federal healthcare program requirements, including but not limited
to, the Federal Anti-Kickback Statute and the False Claims Act, and (ii)
applicable Federal Food and Drug Administration (FDA) requirements.

At least annually (and more frequently, if appropriate), Jazz shall assess and
update, as necessary, the Policies and Procedures. Any new or revised Policies
and Procedures shall be made available to all Covered Persons.
All Policies and Procedures shall be made available to OIG upon request.
C.    Training and Education.
1.    Covered Persons Training. Within 90 days after the Effective Date, Jazz
shall develop a written plan (Training Plan) that outlines the steps Jazz will
take to ensure that: (a) all Covered Persons receive at least annual training
regarding Jazz’s CIA requirements and compliance program, and (b) all Covered
Persons who engage in Covered Functions receive at least annual training
regarding: (i) all applicable Federal health care program and FDA requirements
relating to Covered Functions and (ii) all Jazz Policies and Procedures and
other requirements applicable to Covered Functions. The Training Plan shall
include information regarding the following: training topics, categories of
Covered Persons required to attend each training session, length of the training
session(s), schedule for training, and format of the training. Jazz shall
furnish training to its Covered Persons pursuant to the Training Plan during
each Reporting Period.
2.    Board Member Training. Within 120 days after the Effective Date, each
member of the Board shall receive at least two hours of training. This training
shall address the corporate governance responsibilities of board members, and
the responsibilities of board members with respect to review and oversight of
the Compliance Program. Specifically, the training shall address the unique
responsibilities of health care board members, including the risks, oversight
areas, and strategic approaches to conducting oversight of a health care entity.
This training may be conducted by an outside compliance expert hired by the
Board and should include a discussion of OIG’s guidance on Board member
responsibilities.
New members of the Board shall receive the Board Training described above within
30 days after becoming a Board member or within 90 days after the Effective
Date, whichever is later.
3.    Training Records. Jazz shall make available to OIG, upon request, training
materials and records verifying that Covered Persons and Board members have
timely received the training required under this section.


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
7

--------------------------------------------------------------------------------




4.    Third Party Personnel. Within 90 days after the Effective Date, and
annually thereafter by the anniversary of the Effective Date, Jazz shall send a
letter, either in hard copy or electronic form, to each entity employing Third
Party Personnel. The letter shall outline Jazz’s obligations under the CIA and
its commitment to full compliance with all Federal health care program
requirements. The letter shall include a description of the Jazz Compliance
Program. Jazz shall attach or otherwise make available a copy of its Code of
Conduct to the letter and shall request the entity employing Third Party
Personnel to either: (a) make Jazz’s Code of Conduct and a description of the
Jazz Compliance Program available to its Third Party Personnel; or (b) represent
to Jazz that it has and enforces a substantially comparable code of conduct and
compliance program for its Third Party Personnel.
D.    Risk Assessment and Mitigation Process.
Within 120 days after the Effective Date, Jazz shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with each of Jazz’s Government Reimbursed Products and
with applicable Federal health care program requirements. The risk assessment
and internal review process shall require compliance, legal, and department
leaders, at least annually, to: (1) identify and prioritize risks associated
with each Government Reimbursed Product, including risks associated with the
sales, marketing, and promotion of such products and risks associated with
Jazz’s operation of any patient assistance program and the company’s
arrangements and interactions with any Independent Charity PAPs, (2) develop
audit work plans related to the identified risk areas, (3) implement the audit
work plans, (4) develop corrective action plans in response to the results of
any internal audits performed, and (5) track the implementation of the
corrective action plans in order to assess the effectiveness of such plans. Jazz
shall maintain the risk assessment and internal review process for the term of
the CIA.
E.    Review Procedures.
1.    General Description.
a.
Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Jazz shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in this Section III.E.
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.

b.
Retention of Records. The IRO and Jazz shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and Jazz) related to the reviews.

c.
Access to Records and Personnel. Jazz shall ensure that the IRO has access to
all records and personnel necessary to complete the reviews listed in this
Section III.E and that all records furnished to the IRO are accurate and
complete.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
8

--------------------------------------------------------------------------------




2.    System, Transaction, and Additional Items Reviews. As set forth more fully
in Appendix B, the IRO Reviews shall consist of two components: Systems Review
and Transactions Review. The Systems Review shall assess Jazz’s systems,
processes, policies, and procedures relating to the Covered Functions. If there
are no material changes in Jazz’s relevant systems, processes, policies, and
procedures, the Systems Review shall be performed for the second and fourth
Reporting Periods. If Jazz materially changes its relevant systems, processes,
policies, and procedures, the IRO shall perform a Systems Review for the
Reporting Period in which such changes were made in addition to conducting the
Systems Review for the second and fourth Reporting Periods, as set forth more
fully in Appendix B.
The Transactions Review shall be performed annually and shall cover each of the
five Reporting Periods. The IRO(s) shall perform all components of each annual
Transaction Review.
As set forth more fully in Appendix B, the Transactions Review shall include
several components. In addition to the items specifically identified in Appendix
B, each Transactions Review shall also include a review of up to three
additional areas or practices of Jazz identified by OIG in its discretion
(hereafter “Additional Items”). For purposes of identifying the Additional Items
to be included in the Transactions Review for a particular Reporting Period, OIG
will consult with Jazz and may consider internal audit and monitoring work
conducted by Jazz, the Government Reimbursed Product portfolio, the nature and
scope of Jazz’s promotional practices and arrangements with health care
professionals and health care institutions, and other information known to it.
As set forth more fully in Appendix B, Jazz may propose to OIG that its internal
audit(s) or monitoring be partially substituted for one or more of the
Additional Items that would otherwise be reviewed by the IRO as part of the
Transactions Review. OIG retains sole discretion over whether, and in what
manner, to allow Jazz’s internal audit and monitoring work to be substituted for
any portion of the Additional Items review conducted by the IRO.
OIG shall notify Jazz of the nature and scope of the IRO review for each of the
Additional Items not later than 120 days prior to the end of each Reporting
Period. Prior to undertaking the review of the Additional Items, the IRO and/or
Jazz shall submit an audit work plan to OIG for approval and the IRO shall
conduct the review of the Additional Items based on a work plan approved by OIG.
3.    IRO Review Reports. The IRO shall prepare a report based upon each IRO
Review performed (IRO Review Report). Information to be included in the IRO
Review Report is described in Appendix A and Appendix B.
4.    Independence and Objectivity Certification. The IRO shall include in its
report(s) to Jazz a certification that the IRO has: (a) evaluated its
professional independence and objectivity with respect to the reviews required
under this Section III.E; and (b) concluded that it is, in fact, independent and
objective in accordance with the requirements specified in Appendix A. The IRO’s
certification shall include a summary of current and prior engagements between
Jazz and the IRO.


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
9

--------------------------------------------------------------------------------




F.    Disclosure Program.
Within 90 days after the Effective Date, Jazz shall establish a Disclosure
Program that includes a mechanism (e.g., a toll free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated with Jazz’s policies, conduct,
practices, or procedures with respect to a Federal health care program believed
by the individual to be a potential violation of criminal, civil, or
administrative law. Jazz shall appropriately publicize the existence of the
disclosure mechanism (e.g., via periodic e-mails to employees, or by posting the
information in prominent common areas).
The Disclosure Program shall emphasize a nonretribution, nonretaliation policy
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. The Disclosure Program also
shall include a requirement that all of Jazz’s Covered Persons shall be expected
to report suspected violations of any Federal health care program requirements
to the Compliance Officer or other appropriate individual designated by Jazz.
Upon receipt of a disclosure, the Compliance Officer (or designee) shall gather
all relevant information from the disclosing individual. The Compliance Officer
(or designee) shall make a preliminary, good faith inquiry into the allegations
set forth in every disclosure to ensure that he or she has obtained all of the
information necessary to determine whether a further review should be conducted.
For any disclosure that is sufficiently specific so that it reasonably: (1)
permits a determination of the appropriateness of the alleged improper practice;
and (2) provides an opportunity for taking corrective action, Jazz shall conduct
an internal review of the allegations set forth in the disclosure and ensure
that proper follow-up is conducted.
The Compliance Officer (or designee) shall maintain a disclosure log and shall
record each disclosure in the disclosure log within two business days of receipt
of the disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.
G.    Ineligible Persons.
1.    Definitions. For purposes of this CIA:
a.    an “Ineligible Person” shall include an individual or entity who:
i.
is currently excluded from participation in any Federal health care program; or

ii.
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded.

b.
“Exclusion List” means the HHS/OIG List of Excluded Individuals/Entities (LEIE)
(available through the Internet at http://www.oig.hhs.gov).



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
10

--------------------------------------------------------------------------------




2.    Screening Requirements. Jazz shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.
a.
Jazz shall screen all prospective Covered Persons against the Exclusion List
prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.

b.
Jazz shall screen all current Covered Persons against the Exclusion List within
90 days after the Effective Date and on an annual basis thereafter.

c.
Jazz shall implement a policy requiring all Covered Persons to disclose
immediately if they become an Ineligible Person.

Nothing in this Section III.G. affects Jazz’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by excluded persons. Jazz understands that
items or services furnished, ordered, or prescribed by an excluded person are
not payable by Federal health care programs and that Jazz may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Jazz meets the
requirements of Section III.G.
3.    Removal Requirement. If Jazz has actual notice that a Covered Person has
become an Ineligible Person, Jazz shall remove such Covered Person from
responsibility for, or involvement with, Jazz’s business operations related to
the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person’s compensation is paid in whole or part, directly or indirectly,
by any Federal health care program(s) from which the Covered Person has been
excluded at least until such time as the Covered Person is reinstated into
participation in such Federal health care program(s).
4.    Pending Charges and Proposed Exclusions. If Jazz has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, Jazz shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, or the accuracy of any claims submitted to any Federal health care
program.
H.    Notification of Government Investigation or Legal Proceeding.
Within 30 days after discovery, Jazz shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Jazz conducted or brought by
a governmental entity or its agents involving an allegation that Jazz has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Jazz also shall provide written notice to OIG within 30 days after the
resolution of the matter, and


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
11

--------------------------------------------------------------------------------




shall provide OIG with a description of the findings and/or results of the
investigation or proceeding, if any.
I.    Reportable Events.
1.    Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:
a.
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

b.
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or

c.
the filing of a bankruptcy petition by Jazz.

A Reportable Event may be the result of an isolated event or a series of
occurrences.
2.    Reporting of Reportable Events. If Jazz determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Jazz shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. Jazz shall not be required to report as a Reportable
Event a matter that is the subject of an ongoing investigation or legal
proceeding by a government entity or its agents if disclosed under Section III.H
above.
3.    Reportable Events under Section III.I.1.a. For Reportable Events under
Section    the report to OIG shall include:
a.
a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions or other conduct
giving rise to the Reportable Event, the period during which the conduct
occurred, and the names of individuals and entities believed to be implicated,
including an explanation of their roles in the Reportable Event;

b.
a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event, if any;

c.
the Federal health care programs affected by the Reportable Event; and

d.
a description of Jazz’s actions taken to correct the Reportable Event and
prevent it from recurring.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
12

--------------------------------------------------------------------------------




4.    Reportable Events under Section.    For Reportable Events under Section
III.I.1.b, the report to OIG shall include:
a.
the identity of the Ineligible Person and the job duties performed by that
individual;

b.
the dates of the Ineligible Person’s employment or contractual relationship;

c.
a description of the Exclusion List screening that Jazz completed before and/or
during the Ineligible Person’s employment or contract and any flaw or breakdown
in the Ineligible Persons screening process that led to the hiring or
contracting with the Ineligible Person;

d.
a description of how the Ineligible Person was identified; and

e.
a description of any corrective action implemented to prevent future employment
or contracting with an Ineligible Person.

5.    Reportable Events under Section III.I.1.c. For Reportable Events under
Section III.I.1.d, the report to OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
requirements implicated.
J.    Independent Charity Patient Assistance Program Activities
To the extent that Jazz makes monetary donations to Independent Charity PAPs, it
shall implement the policies, procedures, and practices set forth in this
Section III.J within 90 days after the Effective Date. Jazz shall continue the
Independent Charity PAP policies, procedures, and practices described below (or
equivalent processes) throughout the term of the CIA, and shall notify OIG in
writing at least 60 days prior to the implementation of any modifications to
such policies, procedures, and practices.
1.    Independent Charity Group. Jazz shall vest sole responsibility and
authority for budgeting and all other activities relating to Independent Charity
PAPs in its existing Corporate Giving Executive Review Committee and Corporate
Affairs Grant Manager (referred to herein as the “Independent Charity Group”),
including the following roles and responsibilities:
a.
The Independent Charity Group shall be separate and independent from Jazz’s
commercial organization.

b.
The Independent Charity Group shall operate independently from Jazz’s commercial
organization and Jazz’s commercial organization shall have no involvement in, or
influence over, the review, approval, or implementation of any budget or other
decisions or activities relating to Independent Charity PAPs.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
13

--------------------------------------------------------------------------------




c.
Jazz shall vest in the Independent Charity Group sole responsibility and
authority for communicating with Independent Charity PAPs regarding Jazz’s
donations to such PAPs and Jazz’s commercial organization shall not communicate
with, influence, or be involved in any communications with, or receive
information from the Independent Charity PAPs.

d.
Jazz’s Independent Charity Group shall gather information about Independent
Charity PAPs and their disease funds in a manner that does not exert or attempt
to exert any direct or indirect control over the entity operating the PAP or
over its assistance program.

e.
For purposes of this CIA, the “commercial organization” shall be defined to
include the sales, marketing, and similar commercial business units of Jazz.

2.    Budgeting Process. Jazz’s Independent Charity Group shall establish a
budget process to be followed for Jazz’s donations to Independent Charity PAPs
that meets the following requirements:
a.
The Independent Charity Group shall develop an annual budget for donations to
Independent Charity PAPs based on objective criteria in accordance with general
guidelines approved by the legal department with input from the compliance
department.

b.
Jazz shall approve the annual budget for donations to Independent Charity PAPs
at a level within the organization above the commercial organization (e.g., at
the executive level).

c.
The Independent Charity Group shall have sole responsibility for allocating the
approved budget across donations to Independent Charity PAPs and to any disease
state fund established by the Independent Charity PAP.

e.
The Independent Charity Group shall have sole responsibility for assessing
requests for additional or supplemental funding from Independent Charity PAPs
outside of the annual budget using standardized, objective criteria established
by the Independent Charity Group. Any such requests also shall be subject to
legal and compliance personnel review and approval, to ensure that any
supplemental funding to the Independent Charity PAP is provided in accordance
with applicable Federal health care program requirements, OIG guidance, and Jazz
Policies and Procedures.

f.
The commercial organization shall have no involvement in the budget process, and
the budget to be used for donations to Independent Charity PAPs shall not be
based on monies allocated to the Independent Charity Group from the commercial
organization.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
14

--------------------------------------------------------------------------------




3.    Criteria Relating to Donations to Independent Charity PAPs. The
Independent Charity Group (with input from the legal department and compliance
departments) shall establish objective written criteria that govern all
donations to Independent Charity PAPs and any specific disease state funds of
such PAPs. The criteria shall be designed to ensure that the Independent Charity
PAP does not function as a conduit for payments or other benefits from Jazz to
patients and does not impermissibly influence patients’ drug choices. In
addition, Jazz agrees that it will donate to an Independent Charity PAP only if
the following criteria are satisfied:
a.
Jazz does not and shall not exert (directly or through any affiliate) any
influence or control over the identification, delineation, establishment, or
modification of any specific disease funds operated by the Independent Charity
PAP. Among other things, Jazz has not made and shall not make (directly or
through any affiliate) suggestions or requests to the Independent Charity PAP
about the identification, delineation, establishment, or modification of disease
state funds.

b.
Jazz does not and shall not exert (directly or through any affiliate) any direct
or indirect influence or control over the Independent Charity PAP’s process or
criteria for determining eligibility of patients who qualify for its assistance
program.

c.
Jazz does not and shall not solicit or receive (directly or indirectly through
third parties) any data or information from the Independent Charity PAP that
would enable it to correlate the amount or frequency of its donations with
support for Jazz’s products or services.

d.
Jazz does not and shall not provide donations for a disease state fund that
covers only a single product or that covers only Jazz’s products.

e.
Personnel from Jazz’s legal and/or compliance departments shall review all
proposed donations and arrangements between Jazz and any Independent Charity PAP
prior to such donations being made or arrangements being entered into by Jazz.

IV.    SUCCESSOR LIABILITY
In the event that, after the Effective Date, Jazz proposes to (a) sell any or
all of its business, business units or locations (whether through a sale of
assets, sale of stock or other type of transaction) that are engaged in any of
the Covered Functions; or (b) purchases or establishes a new business, business
unit or location engaged in any of the Covered Functions, the CIA shall be
binding on the purchaser of any business, business unit or location. Any new
business, business unit or location (and all Covered Persons at each new
business, business unit or location) shall be subject to the applicable
requirements of this CIA, unless otherwise determined


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
15

--------------------------------------------------------------------------------




and agreed to in writing by OIG. Jazz shall give notice of such sale or purchase
to OIG within 30 days following the closing of the transaction.
If, in advance of a proposed sale or a proposed purchase, Jazz wishes to obtain
a determination by OIG that the proposed purchaser or the proposed acquisition
will not be subject to the requirements of the CIA, Jazz must notify OIG in
writing of the proposed sale or purchase at least 30 days in advance. This
notification shall include a description of the business, business unit, or
location to be sold or purchased, a brief description of the terms of the
transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.
V.    IMPLEMENTATION AND ANNUAL REPORTS
A.    Implementation Report.
Within 150 days after the Effective Date, Jazz shall submit a written report to
OIG summarizing the status of its implementation of the requirements of this CIA
(Implementation Report). The Implementation Report shall, at a minimum, include:
1.    the name, address, phone number, and position description of the
Compliance Officer required by Section III.A.1, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
2.    the names and positions of the members of the Compliance Committee
required by Section III.A.2;
3.    the names of the NGC members who are responsible for satisfying the
compliance obligations described in Section III.A.3;
4.    the names and positions of the Certifying Employees required by Section
III.A.4 and a written copy of the process to be followed by Certifying Employees
in connection with completing the required certifications;
5.    a list of the Policies and Procedures required by Section III.B.3;
6.    the Training Plan required by Section III.C.1 and a description of the
Board training required by Section III.C.2 (including a summary of the topics
covered, the length of the training and when the training was provided);
7.    (a) a copy of the letter (including all attachments) required by Section
III.C.4 sent to each party employing Third Party Personnel; (b) a list of all
existing co-promotion and other applicable agreements with the party employing
the Third Party Personnel; and (c) a description of the entities’ response to
Jazz’s letter;
8.    a description of the risk assessment and internal review process required
by Section III.D;
9.    the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
16

--------------------------------------------------------------------------------




has the qualifications outlined in Appendix A; and (d) a certification from the
IRO regarding its professional independence and objectivity with respect to
Jazz;
10.    a description of the Disclosure Program required by Section III.F;
11.    a description of the Ineligible Persons screening and removal process
required by Section III.G.;
12.    a description of the Independent Charity PAP policies, procedures, and
practices required by Section III.J;
13.    a list of all of Jazz’s locations (including locations and mailing
addresses); the corresponding name under which each location is doing business;
the corresponding phone numbers and fax numbers;
14.    a description of Jazz’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business; and
15.    the certifications required by Section V.C.
B.    Annual Reports.
Jazz shall submit to OIG a written report on its compliance with the CIA
requirements for each of the five Reporting Periods (Annual Report). Each Annual
Report shall include, at a minimum, the following information:
1.    (a) any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer; (b) a current list
of the Compliance Committee members; (c) a current list of the NGC members; (d)
a current list of the Certifying Employees, along with any changes made during
the Reporting Period to the Compliance Committee, NGC, and Certifying Employees;
and (e) a description of any changes to the process to be followed by Certifying
Employees including the reasons for the changes;
2.    the dates of each report made by the Compliance Officer to the NGC
(written documentation of such reports shall be made available to OIG upon
request);
3.    the NGC resolution required by Section III.A.3 and a description of the
documents and other materials reviewed by the NGC, as well as any additional
steps taken, in its oversight of the compliance program and in support of making
the resolution;
4.    a list of any new or revised Policies and Procedures developed during the
Reporting Period under Section III.B;
5.    a description of any changes to Jazz’s Training Plan developed pursuant to
Section III.C and a summary of any Board training provided during the Reporting
Period;
6.    (a) a copy of the letter (including all attachments) required by III.C.4
sent to each party employing Third Party Personnel; (b) a list of all entities
employing Third Party


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
17

--------------------------------------------------------------------------------




Personnel with whom Jazz has entered into such co-promotion and other similar
agreements; and (c) a description of the entities’ response to Jazz’s letter;
7.    a description of any changes to the risk assessment and internal review
process required by Section III.D, including the reasons for such changes;
8.    a summary of the following components of the risk assessment and internal
review process during the Reporting Period: (a) work plans developed; (b)
internal audits performed; (c) corrective action plans developed in response to
internal audits; and (d) steps taken to track the implementation of the
corrective action plans. Copies of any work plans, internal audit reports, and
corrective action plans shall be made available to OIG upon request;
9.    a complete copy of all reports prepared pursuant to Section III.E and
Appendix B and Jazz’s response to the reports, along with corrective action
plan(s) related to any issues raised by the reports;
10.    a certification from the IRO regarding its professional independence and
objectivity with respect to Jazz;
11.    a summary of the disclosures in the disclosure log required by Section
III.F that relate to Federal health care programs or Government Reimbursed
Products, including at least the following information: (a) a description of the
disclosure; (b) the date the disclosure was received; (c) the resolution of the
disclosure; and (d) the date the disclosure was resolved (if applicable). The
complete disclosure log shall be made available to OIG upon request;
12.    a description of any changes to the Ineligible Persons screening and
removal process required by Section III.G, including the reasons for such
changes;
13.    a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
14.    a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period;
15.    a description of any changes to the Independent Charity PAP policies,
procedures, and practices outlined in section III.J including the reasons for
such changes;
16.    a description of all changes to the most recently provided list of Jazz’s
locations as required by Section V.A.13;
17.    a description of any changes to Jazz’s corporate structure, including any
parent and sister companies, subsidiaries, and their respective lines of
business engaged in the Covered Functions; and
18.    the certifications required by Section V.C.


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
18

--------------------------------------------------------------------------------




The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
C.    Certifications.
1.    Certifying Employees. In each Annual Report, Jazz shall include the
certifications of Certifying Employees required by Section III.A.4;
2.    Implementation Report Certifications. The Implementation Report shall
include a certification by the Compliance Officer and Chief Executive Officer
that:
a.
to the best of his or her knowledge, except as otherwise described in the
report, Jazz is in compliance with all of the requirements of this CIA; and

b.
he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful.

3.    Annual Report Certifications: Each Annual Report shall include a
certification by the Compliance Officer and Chief Executive Officer that:
a.
to the best of his or her knowledge, except as otherwise described in the
report, Jazz is in compliance with all of the requirements of this CIA;

b.
he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful;

c.
he or she understands that the certification is being provided to and relied
upon by the United States;

d.
for each disease fund of an Independent Charity PAP to which Jazz made a
donation during the Reporting Period, the facts and circumstances relating to
the donation were reviewed by competent legal counsel and were found to be in
compliance with all applicable Federal health care program requirements, OIG
guidance, and Jazz policies and procedures (including those outlined in Section
III.J); and

e.
for each patient assistance program that Jazz or any entity acting on behalf of
Jazz operates or participates in (e.g., through cash or in-kind donations), the
facts and circumstances relating to the program were reviewed by competent legal
counsel and were found to be in compliance with all applicable Federal health
care program requirements, OIG guidance, and Jazz policies and procedures.



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
19

--------------------------------------------------------------------------------




D.    Designation of Information.
Jazz shall clearly identify any portions of its submissions that it believes are
trade secrets, or information that is commercial or financial and privileged or
confidential, and therefore potentially exempt from disclosure under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552. Jazz shall refrain from identifying
any information as exempt from disclosure if that information does not meet the
criteria for exemption from disclosure under FOIA.
VI.    NOTIFICATIONS AND SUBMISSION OF REPORTS
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604
Jazz:
Eric Siegel, Esq.
Chief Compliance Officer
Jazz Pharmaceuticals, Inc.
2005 Market Street, Suite 2100
Philadelphia, PA 19103
215-372-9679
eric.siegel@jazzpharma.com
Unless otherwise specified, all notifications and reports required by this CIA
may be made by electronic mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. Upon request
by OIG, Jazz may be required to provide OIG with an additional copy of each
notification or report required by this CIA in the OIG’s requested format
(electronic or paper).
VII.    OIG INSPECTION, AUDIT, AND REVIEW RIGHTS
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may conduct interviews,
examine and/or request copies of or copy Jazz’s books, records, and other
documents and supporting materials and/or conduct on-site reviews of any of
Jazz’s locations for the purpose of verifying and evaluating: (a) Jazz’s
compliance with the terms of this CIA and (b) Jazz’s compliance with the
requirements of Federal health care programs. The documentation described above
shall be made available by


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
20

--------------------------------------------------------------------------------




Jazz to OIG or its duly authorized representative(s) at all reasonable times for
inspection, audit, and/or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
Jazz’s owners, employees, contractors and directors who consent to be
interviewed at the individual’s place of business during normal business hours
or at such other place and time as may be mutually agreed upon between the
individual and OIG. Jazz shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. Jazz’s owners, employees, contractors and directors may
elect to be interviewed with or without a representative of Jazz present.
VIII.    DOCUMENT AND RECORD RETENTION
Jazz shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.
IX.    DISCLOSURES
Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Jazz prior to any release by OIG of
information submitted by Jazz pursuant to its obligations under this CIA and
identified upon submission by Jazz as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Jazz shall have the rights set forth at 45 C.F.R.
§ 5.42(a).
X.    BREACH AND DEFAULT PROVISIONS
Jazz is expected to fully and timely comply with all of its CIA obligations.
A.    Stipulated Penalties for Failure to Comply with Certain Obligations. As a
contractual remedy, Jazz and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
1.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Jazz fails to establish,
implement or comply with any of the following obligations as described in
Section III:
a.
a Compliance Officer;

b.
a Compliance Committee;

c.
the NGC compliance obligations;

d.
the management certification obligations;

e.
written Policies and Procedures;

f.
the development of a written training plan and the training and education of
Covered Persons and Board Members;



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
21

--------------------------------------------------------------------------------




g.
a risk assessment and internal review process;

h.
a Disclosure Program;

i.
Ineligible Persons screening and removal requirements;

j.
notification of Government investigations or legal proceedings;

k.
reporting of Reportable Events; and

1.
the Independent Charity PAP policies, procedures, and practices required by
Section III.J.

2.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Jazz fails to engage and
use an IRO as required by Section III.E, Appendix A, or Appendix B.
3.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Jazz fails to submit a
complete Implementation Report, Annual Report or any certification to OIG in
accordance with the requirements of Section V by the deadlines for submission.
4.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Jazz fails to submit any
IRO Review report in accordance with the requirements of Section III.E and
Appendix B.
5.    A Stipulated Penalty of $1,500 for each day Jazz fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Jazz fails to grant access.)
6.    A Stipulated Penalty of $50,000 for each false certification submitted by
or on behalf of Jazz as part of its Implementation Report, any Annual Report,
additional documentation to a report (as requested by OIG), or otherwise
required by this CIA.
7.    A Stipulated Penalty of $2,500 for each day Jazz fails to grant the IRO
access to all records and personnel necessary to complete the reviews listed in
Section III.E, and for each day Jazz fails to furnish accurate and complete
records to the IRO, as required by Section III.E and Appendix A.
8.    A Stipulated Penalty of $1,000 for each day Jazz fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to Jazz
stating the specific grounds for its determination that Jazz has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps Jazz
shall take to comply with the CIA. (This Stipulated Penalty shall begin to
accrue 10 days after the date Jazz receives this notice from OIG of the failure
to comply.) A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1- 7 of this Section.
B.    Timely Written Requests for Extensions. Jazz may, in advance of the due
date, submit a timely written request for an extension of time to perform any
act or file any


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
22

--------------------------------------------------------------------------------




notification or report required by this CIA. Notwithstanding any other provision
in this Section, if OIG grants the timely written request with respect to an
act, notification, or report, Stipulated Penalties for failure to perform the
act or file the notification or report shall not begin to accrue until one day
after Jazz fails to meet the revised deadline set by OIG. Notwithstanding any
other provision in this Section, if OIG denies such a timely written request,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until three days after Jazz receives OIG’s
written denial of such request or the original due date, whichever is later. A
“timely written request” is defined as a request in writing received by OIG at
least five days prior to the date by which any act is due to be performed or any
notification or report is due to be filed.
C.    Payment of Stipulated Penalties.
1.    Demand Letter. Upon a finding that Jazz has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Jazz of: (a) Jazz’s failure to
comply; and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)
2.    Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Jazz shall either: (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties or (b) request a hearing before an MIS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Jazz elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Jazz cures, to OIG’s satisfaction, the alleged breach
in dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.
3.    Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.
4.    Independence from Material Breach Determination. Except as set forth in
Section X.D.1.d, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Jazz has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.
D.    Exclusion for Material Breach of this CIA.
1.    Definition of Material Breach. A material breach of this CIA means:
a.
repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;

b.
a failure by Jazz to report a Reportable Event and take corrective action as
required in Section III.I;



Jazz Pharmaceuticals plc
Corporate Integrity Agreement
23

--------------------------------------------------------------------------------




c.
a failure to engage and use an IRO in accordance with Section III.E, Appendix A,
or Appendix B; or

d.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C.

2.    Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Jazz constitutes an independent basis for Jazz’s
exclusion from participation in the Federal health care programs. The length of
the exclusion shall be in OIG’s discretion, but not more than five years per
material breach. Upon a determination by OIG that Jazz has materially breached
this CIA and that exclusion is the appropriate remedy, OIG shall notify Jazz of:
(a) Jazz’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion. (This notification shall be referred to as the
“Notice of Material Breach and Intent to Exclude.”)
3.    Opportunity to Cure. Jazz shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate that:
a.
the alleged material breach has been cured; or

b.
the alleged material breach cannot be cured within the 30 day period, but that:
(i) Jazz has begun to take action to cure the material breach; (ii) Jazz is
pursuing such action with due diligence; and (iii) Jazz has provided to OIG a
reasonable timetable for curing the material breach.

4.    Exclusion Letter. If, at the conclusion of the 30 day period, Jazz fails
to satisfy the requirements of Section X.D.3, OIG may exclude Jazz from
participation in the Federal health care programs. OIG shall notify Jazz in
writing of its determination to exclude Jazz. (This letter shall be referred to
as the “Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
Jazz’s receipt of the Exclusion Letter. The exclusion shall have national
effect. Reinstatement to program participation is not automatic. At the end of
the period of exclusion, Jazz may apply for reinstatement by submitting a
written request for reinstatement in accordance with the provisions at 42 C.F.R.
§§ 1001.3001-.3004.
E.    Dispute Resolution
1.    Review Rights. Upon OIG’s delivery to Jazz of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Jazz shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter. The procedures


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
24

--------------------------------------------------------------------------------




relating to the filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.
2.    Stipulated Penalties Review. Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether Jazz was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance. Jazz shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any. OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders Jazz to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless Jazz requests review of the ALJ
decision by the DAB. If the ALJ decision is properly appealed to the DAB and the
DAB upholds the determination of OIG, the Stipulated Penalties shall become due
and payable 20 days after the DAB issues its decision.
3.    Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
Jazz was in material breach of this CIA and, if so, whether:
a.
Jazz cured such breach within 30 days of its receipt of the Notice of Material
Breach; or

b.
the alleged material breach could not have been cured within the 30 day period,
but that, during the 30 day period following Jazz’s receipt of the Notice of
Material Breach: (i) Jazz had begun to take action to cure the material breach
within that period; (ii) Jazz pursued such action with due diligence; and (iii)
Jazz provided to OIG within that period a reasonable timetable for curing the
material breach.

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Jazz, only after a DAB
decision in favor of OIG. Jazz’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude Jazz upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that Jazz may request
review of the ALJ decision by the DAB. If the DAB finds in favor of OIG after an
ALJ decision adverse to OIG, the exclusion shall take effect 20 days after the
DAB decision. Jazz shall waive its right to any notice of such an exclusion if a
decision upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds
in favor of Jazz, Jazz shall be reinstated effective on the date of the original
exclusion.
4.    Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
25

--------------------------------------------------------------------------------




XI.    EFFECTIVE AND BINDING AGREEMENT
Jazz and OIG agree as follows:
A.    This CIA shall become final and binding on the date the final signature is
obtained on the CIA.
B.    This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA.
C.    All requirements and remedies set forth in this CIA are in addition to and
do not affect (1) Jazz’s responsibility to follow all applicable Federal health
care program requirements or (2) the government’s right to impose appropriate
remedies for failure to follow applicable Federal health care program
requirements.
D.    The undersigned Jazz signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.
E.    This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA.
Electronically-transmitted copies of signatures shall constitute acceptable,
binding signatures for purposes of this CIA.


Jazz Pharmaceuticals plc
Corporate Integrity Agreement
26

--------------------------------------------------------------------------------






ON BEHALF OF JAZZ PHARMACEUTICALS PLC
 
 
 
 
   /s/ BRUCE COZADD
 
4/1/2019
 
BRUCE COZADD
Chief Executive Officer
Jazz Pharmaceuticals plc
 
DATE
 
 
 
 
 
   /s/ MITCH LAZRIS
 
4/2/2019
 
MITCH LAZRIS, ESQ.
MICHELE SARTORI, ESQ.
Hogan Lovells US LLP
Counsel for Jazz Pharmaceuticals plc


 
DATE
 
 
 
 
 





Jazz Pharmaceuticals plc
Corporate Integrity Agreement
27

--------------------------------------------------------------------------------






ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL
OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
 
 
 
 
   /s/ LISA M. RE
 
4/02/2019
 
LISA M. RE
Assistant Inspector General for Legal Affairs
Office of Inspector General
U.S. Department of Health and Human Services
 
DATE
 
 
 
 
 
   /s/ MARY E. RIORDAN
 
4/3/2019
 
MARY E. RIORDAN
Senior Counsel
Office of Counsel to the Inspector General
 
DATE
 
 
 
 
 









Jazz Pharmaceuticals plc
Corporate Integrity Agreement
28

--------------------------------------------------------------------------------





APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.
A.
IRO Engagement

1.    Jazz shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph E. Within 30 days after OIG receives the
information identified in Section V.A.9 of the CIA or any additional information
submitted by Jazz in response to a request by OIG, whichever is later, OIG will
notify Jazz if the IRO is unacceptable. Absent notification from OIG that the
IRO is unacceptable, Jazz may continue to engage the IRO.
2.    If Jazz engages a new IRO during the term of the CIA, that IRO must also
meet the requirements of this Appendix. If a new IRO is engaged, Jazz shall
submit the information identified in Section V.A.9 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives this
information or any additional information submitted by Jazz at the request of
OIG, whichever is later, OIG will notify Jazz if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, Jazz may continue to engage
the IRO.
B.
IRO Qualifications

The IRO shall:
1.    assign individuals to conduct the IRO Reviews who have expertise in the
pharmaceutical industry and in Federal health care program requirements
(including but not limited to, the Federal Anti-Kickback Statute and the False
Claims Act) applicable to the Covered Functions being reviewed;
2.    assign individuals to design and select any samples for the Transactions
Reviews who are knowledgeable about the appropriate statistical sampling
techniques; and
3.    have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.
C.
IRO Responsibilities

The IRO shall:
1.    perform each component of the IRO Review in accordance with the specific
requirements of the CIA;


1
Jazz Pharmaceuticals plc CIA
Appendix A

--------------------------------------------------------------------------------




2.    follow all applicable Federal health care program requirements in making
assessments in the IRO Review;
3.    request clarification from the appropriate authority (e.g., OIG or CMS),
if in doubt of the application of a particular Federal health care program
requirement;
4.    respond to all OIG inquires in a prompt, objective, and factual manner;
and
5.    prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.
D.
Jazz Responsibilities

Jazz shall ensure that the IRO has access to all records and personnel necessary
to complete the reviews listed in III.E of this CIA and that all records
furnished to the IRO are accurate and complete.
E.
IRO Independence and Objectivity

The IRO must perform the IRO Review in a professionally independent and
objective fashion, as defined in the most recent Government Auditing Standards
issued by the U.S. Government Accountability Office.
F.
IRO Removal/Termination

1.    Jazz and IRO. If Jazz terminates its IRO or if the IRO withdraws from the
engagement during the term of the CIA, Jazz must submit a notice explaining (a)
its reasons for termination of the IRO or (b) the IRO’s reasons for its
withdrawal to OIG, no later than 30 days after termination or withdrawal. Jazz
must engage a new IRO in accordance with Paragraph A of this Appendix and within
60 days of termination or withdrawal of the IRO.
2.    OIG Removal of IRO. In the event OIG has reason to believe the IRO does
not possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph E, or has failed to carry out its
responsibilities as described in Paragraph C, OIG shall notify Jazz in writing
regarding OIG’s basis for determining that the IRO has not met the requirements
of this Appendix. Jazz shall have 30 days from the date of OIG’s written notice
to provide information regarding the IRO’s qualifications, independence or
performance of its responsibilities in order to resolve the concerns identified
by OIG. If, following OIG’s review of any information provided by Jazz regarding
the IRO, OIG determines that the IRO has not met the requirements of this
Appendix, OIG shall notify Jazz in writing that Jazz shall be required to engage
a new IRO in accordance with Paragraph A of this Appendix. Jazz must engage a
new IRO within 60 days of its receipt of OIG’s written notice. The final
determination as to whether or not to require Jazz to engage a new IRO shall be
made at the sole discretion of OIG.




2
Jazz Pharmaceuticals plc CIA
Appendix A

--------------------------------------------------------------------------------





CIA with Jazz Pharmaceuticals PLC
Appendix B
I.    IRO Engagement, General Description
As specified more fully below, Jazz shall retain an Independent Review
Organization (IRO) to perform engagements to assist Jazz in assessing and
evaluating its systems, processes, policies, and procedures related to Covered
Functions as defined in the CIA (IRO Reviews). The IRO Reviews shall consist of
two components - a systems review (Systems Review) and a transactions review
(Transactions Review) as described more fully below. Jazz may engage, at its
discretion, a single entity to perform both components of the IRO Reviews
provided that the entity has the necessary expertise and capabilities to perform
both.
If there are no material changes in Jazz’s systems, processes, policies, and
procedures relating to Contribution and Assistance Related Functions, the IRO
shall perform the Systems Review for the second and fourth Reporting Periods. If
Jazz materially changes its systems, processes, policies, and procedures
relating to Contribution and Assistance Related Functions, the IRO shall perform
a Systems Review for the Reporting Period(s) in which such changes were made in
addition to conducting the Review as set forth above. The additional Systems
Review(s) shall consist of: 1) an identification of the material changes; 2) an
assessment of whether other systems, processes, policies, and procedures
previously reported did not materially change; and 3) a review of the systems,
processes, policies, and procedures that materially changed. The IRO shall
conduct the Transactions Review for each Reporting Period of the CIA.
II.    IRO Systems Review
The Systems Review shall be a review of Jazz’s systems, processes, policies, and
procedures (including the controls on those systems, processes, policies, and
procedures) relating to select Contribution and Assistance Related Functions.
Where practical, Jazz personnel may compile documentation, schedule and organize
interviews, and undertake other efforts to assist the IRO in performing the
Systems Review. The IRO is not required to undertake a de novo review of the
information gathered or activities undertaken by Jazz pursuant to the preceding
sentence.
More specifically, the IRO shall review Jazz’s systems, processes, policies, and
procedures associated with the following (hereafter “Reviewed Policies and
Procedures”):
1)
Jazz’s systems, policies, processes, and procedures relating to arrangements and
interactions with (including donations to and sponsorship of) independent
third-party patient assistance programs (Independent Charity PAPs).

This review shall include an assessment of the following:
a.
Jazz’s organizational structure as it relates to arrangements and interactions
with Independent Charity PAPS, including:



1
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




i.
the identification of those individuals, departments, or groups within Jazz
(e.g., the Corporate Giving Executive Review Committee, Corporate Affairs,
Finance, Legal and Compliance) that have responsibility for, or involvement
with, such arrangements and interactions;

ii.
the respective scope and nature of the responsibilities of each individual,
department, or group with responsibility for, or involvement with, arrangements
and interactions with Independent Charity PAPs;

iii.
the identification of those individuals, departments, or groups within Jazz
(e.g., the commercial organization) that are precluded from involvement with
arrangements and interactions with Independent Charity PAPs; and

iv.
the methods that Jazz uses to separate Independent Charity PAP-related
responsibilities from the commercial organization.

b.
Jazz’s written policies and procedures as they relate to arrangements and
interactions with Independent Charity PAPs, including:

i.
the criteria governing whether and under what circumstances Jazz would donate to
an Independent Charity PAP or any specific disease state fund of such a PAP;

ii.
communications (including any limitations on such communications) between any
representatives of Jazz and any Independent Charity PAP (including the identity
of individuals authorized to engage in such communications, the circumstances of
such communications, and the subject matter of such communications including the
exchange of any data);

iii.
communications (including any limitations on such communications) between those
individuals, departments, or groups within Jazz with responsibility for
Independent Charity PAPs and the commercial organization of Jazz (including the
identity of individuals authorized to engage in such communications, the
circumstances of such communications, and the subject matter of such
communications); and

iv.
communications (including any limitations on such communications) between
representatives of Jazz and health care providers or patients regarding
assistance available through any Independent Charity PAP.

c.
Jazz’s policies and practices as they relate to the budgeting process applicable
to donations to Independent Charity PAPs as outlined in Section III.J.2 of the
CIA, including as it relates to initial or annual donation amounts and any
supplemental amounts;



2
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




d.
Jazz’s policies and practices as they relate to the process by which decisions
about the following are made and approved: i) whether to donate (or continue to
donate) to a particular Independent Charity PAP; and ii) the amount of the
donation (including any initial or annual amount and any supplemental amount);

e.
Jazz’s criteria, policies, and practices as they relate to donations made by
Jazz to any Independent Charity PAPs as referenced in Section III.J.3, including
the internal review process followed in connection with any donations to
Independent Charity PAPs; and

f.
Jazz’s policies and practices as they relate to information provided, directly
or indirectly, to the public about the availability of patient assistance for
Jazz’s products.

2)
Jazz’s systems, policies, processes, and procedures relating to any patient
assistance program that was formed or is funded, controlled, or operated
(directly or indirectly) by Jazz or any person or entity acting on behalf of (or
affiliated with) Jazz (including, but not limited to, its employees, agents,
vendors, officers, shareholders, or contractors). This shall include any
programs designed to provide free product or to provide other assistance (e.g.,
coupons or vouchers) to patients to reduce or eliminate the cost of copayments
for drugs. These programs shall be collectively referred to as “Pharmaceutical
Manufacturer PAPs”.

This review shall include an assessment of the following:
a.
The general elements of Pharmaceutical Manufacturer PAPs, including: i) the
types of assistance that are made available through the Pharmaceutical
Manufacturer PAPs; ii) the types of patients to whom each type of assistance is
made available; iii) the eligibility criteria for the various types of
assistance provided; and iv) the controls used to implement the eligibility
criteria (i.e., controls employed to ensure that appropriate patients receive
the various types of assistance);

b.
Jazz’s policies and practices as they relate to the process by which decisions
about the following are made and approved: i) whether to provide (or continue to
provide) the various types of assistance through any Pharmaceutical Manufacturer
PAP; and ii) the amount (or value) of the assistance to be provided through each
program (including any initial or annual amount and any supplemental amount);
and

c.
Jazz’s policies and practices as they relate to any contracts or agreements
entered between Jazz and outside entities relating to any Pharmaceutical
Manufacturers PAPs or the distribution of free product, including the
individuals, groups, or departments involved in the negotiation process, the



3
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




requirements and terms of the contracts or agreements, and the review and
approval of such contracts or agreements.
III.    IRO Systems Review Report
The IRO shall prepare a report based upon each Systems Review. For each of the
Reviewed Policies and Procedures identified in Section II above, the report
shall include the following items:
1)
a description of the documentation (including policies) reviewed and any
personnel interviewed;

2)
a detailed description of Jazz’s systems, policies, processes, and procedures
relating to the items identified in Sections II.1-2 above, including a general
description of Jazz’s control and accountability systems (e.g., documentation
and approval requirements, and tracking mechanisms) and written policies
regarding the Reviewed Policies and Procedures;

3)
a description of the manner in which the control and accountability systems and
the written policies relating to the items identified in Sections II.1-2 above
are made known or disseminated within Jazz;

4)
a detailed description of any system(s) used to track requests for donations or
other assistance from any Independent Charity PAP;

5)
a detailed description of any system(s) used to track donations or other
assistance provided in response to requests from Independent Charity PAPs;

6)
a detailed description of any system(s) used to track assistance provided
through any Pharmaceutical Manufacturer PAP;

7)
findings and supporting rationale regarding any weaknesses in Jazz’s systems,
processes, policies, and procedures relating to the Reviewed Policies and
Procedures, if any; and

8)
recommendations to improve any of the systems, policies, processes, or
procedures relating to the Reviewed Policies and Procedures, if any.

IV.    IRO Transactions Review
As described more fully below in Sections IV.A-C, the Transactions Review shall
include: (1) a review of Jazz’s arrangements with selected Independent Charity
PAPs; and (2) a review of up to three additional items identified by OIG in
accordance with Section III.E.2 of the CIA (hereafter “Additional Items”.) The
IRO shall report on all aspects of its reviews in the Transactions Review
Reports.


4
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




A.
IRO Review of Arrangements with Independent Charity PAPs

The IRO shall conduct a review and assessment of Jazz’s compliance with the
Independent Charity PAP processes, policies, and procedures outlined in Section
III.J of the CIA. More specifically, the IRO shall review the arrangements and
interactions with all Independent Charity PAPs or disease state funds with which
Jazz entered charitable donation arrangements during the Reporting Period for
which the IRO is conducting the review.
For purposes of this IRO review, the term “Reviewed Materials” shall include the
following for each Independent Charity PAP arrangement reviewed:
1)
the information on Jazz’s website regarding Corporate Giving, including the
online application portal through which Independent Charity PAPs must submit
written requests for contributions;

2)
donation requests from Independent Charity PAPs (which includes information on
the particular disease state funds; details regarding patient eligibility
criteria used by the Independent Charity PAPs; and information about the
Independent Charity PAPs (e.g., information about administrative fees, patient
grant amounts, average processing time to assist patients, etc.));

3)
the approved annual budget for charitable giving, allocating the budget for
donations to Independent Charity PAPs, and to any disease state funds
established by the Independent Charity PAPs;

4)
documentation that shows the objective criteria used to evaluate Independent
Charity PAPs and the allocation of the approved budget across disease states and
Independent Charity PAPs (e.g., Corporate Giving Executive Review Committee
presentations and related documentation; documentation of due diligence
performed by Jazz; and other relevant information, as applicable);

5)
documents regarding donations to Independent Charity PAPs required by Jazz
policy to evidence or document the review and approval of a decision to provide
a donation to a particular fund of an Independent Charity PAP (i.e., minutes
from Jazz’s Corporate Giving Executive Review Committee that memorialize
donation decisions, including budget allocation across disease states and
Independent Charity PAPs, and final determinations (approvals or rejections) on
proposed donations to Independent Charity PAPs);

6)
to the extent not covered by item 2 above, all correspondence between Jazz and
an Independent Charity PAP relating to any donation arrangement with the
Independent Charity PAP;

7)
any donation agreement documents entered into between Jazz and an Independent
Charity PAP during the relevant Reporting Period; and



5
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




8)
payment documentation required by Jazz policy reflecting: a) the total amount of
donations Jazz agreed to make to an Independent Charity PAP broken down by
disease fund, if applicable; b) the schedule of such payments, if applicable; c)
the actual payments made; and d) any decisions to change the initial donation
amount agreed to by Jazz.

In addition to reviewing documents and written materials, the IRO may also
interview individuals at Jazz who have responsibility for arrangements and
interactions with Independent Charity PAPs.
For each Independent Charity PAP selected as part of the IRO review, the IRO
shall assess the Reviewed Materials and conduct any interviews to evaluate
whether the Independent Charity PAP-related activities were conducted in a
manner consistent with Jazz’s policies and procedures including those described
in Section III.J and with OIG guidance. More specifically, the IRO Review shall
evaluate and identify:
1)
Whether activities relating to arrangements with the Independent Charity PAP
were undertaken by the appropriate individuals, departments, or groups within
Jazz in accordance with the company’s policies and procedures including those
outlined in Section III.J;

2)
Whether Jazz’s commercial organization (as defined in Section III.J) influenced
or were involved in Jazz’s decisions to enter into an arrangement with an
Independent Charity PAP in violation of Jazz’s policies and procedures or OIG
guidance;

3)
Whether Jazz followed the budgeting policies and practices outlined in Section
III.J.2 with regard to any initial or annual donation amounts to the Independent
Charity PAP and any supplemental amounts;

4)
Whether Jazz followed the decision-making and approval process outlined in
Section III.J of the CIA with regard to any decisions: i) whether to donate (or
continue to donate) to the Independent Charity PAP; ii) the amount of the
donation (including any initial or annual amount and any supplemental amount);
and iii) the criteria governing whether Jazz would donate to the Independent
Charity PAP or any specific disease state fund of such a PAP;

5)
Whether Jazz followed the criteria, policies, and practices outlined in Section
III.J.3 of the CIA in connection with all donations made by Jazz to any
Independent Charity PAP, including as they pertain to the internal review of
potential donations and the adherence to the criteria specified in Section
III.J.3;

6)
Any communications that occurred between any representatives of Jazz and the
Independent Charity PAP (including the identity of individuals authorized to
engage in such communications, the circumstances of such communications, and the
subject matter of such communications (including the exchange of any



6
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




data)) and whether any such communications complied with Jazz’s policies and
procedures and OIG guidance;
7)
Whether, for each donation from Jazz to any Independent Charity PAP, Jazz
complied with the requirements outlined in Section III.J.3; and

8)
Whether, based on its review, the IRO found that Jazz exerted influence or
control over the Independent Charity PAP in violation of Jazz’s policies and
procedures, including those outlined in Section III.J.3.

B.
IRO Review of Additional Items

As set forth in Section III.E.2 of the CIA, for each Reporting Period, OIG at
its discretion may identify up to three additional items for the IRO to review
(hereafter “Additional Items”). The Additional Items may include activities
undertaken by Jazz in connection with Promotional Functions, as defined in
Section II.C.3 of the CIA. For the second through fifth Reporting Periods, the
Additional Items Review may include activities undertaken by Jazz in connection
with any Pharmaceutical Manufacturer PAP, including the provision of free
product to patients.
No later than 150 days prior to the end of the applicable Reporting Period, OIG
shall notify Jazz of the nature and scope of the IRO review to be conducted for
each of the Additional Items. Prior to undertaking the review of the Additional
Items, the IRO and/or Jazz shall submit an audit work plan to OIG for approval.
The IRO shall conduct the review of the Additional Items based on a work plan
approved by OIG. The IRO shall include information about its review of each
Additional Item in the Transactions Review Report (including a description of
the review conducted for each Additional Item; the IRO’s findings based on its
review for each Additional Item; and the IRO’s recommendations for any changes
in Jazz’s systems, processes, policies, and procedures based on its review of
each Additional Item).
Jazz may propose to OIG that relevant internal audit(s) or monitoring and/or
other reviews conducted by outside entities at Jazz’s request be substituted for
one or more of the Additional Item reviews that would otherwise be conducted by
the IRO for the applicable Reporting Period. OIG retains sole discretion over
whether, and in what manner, to allow Jazz’s internal audit work or monitoring
and/or other reviews conducted by outside entities to be substituted for a
portion of the Additional Items review conducted by the IRO.
In making its decision, OIG agrees to consider, among other factors, the nature
and scope of Jazz’s planned monitoring activities and internal audit work, the
results of the Transactions Review(s) during prior Reporting Period(s), and
Jazz’s demonstrated audit capabilities to perform the proposed audit work
internally. If OIG denies Jazz’s request to permit its internal audit work or
monitoring and/or other reviews conducted by outside entities to be substituted
for a portion of the IRO’s review of Additional Items in a given Reporting
Period, Jazz shall engage the IRO to perform the Review as outlined in this
Section IV.


7
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




If OIG agrees to permit certain of Jazz’s internal audit work or other reviews
for a given Reporting Period to be substituted for a portion of an Additional
Items review, such internal work or reviews may be subject to verification by
the IRO (Verification Review). In such an instance, OIG would provide additional
details about the scope of the Verification Review to be conducted by the IRO.
C.
Transactions Review Report

For each Reporting Period, the IRO shall prepare a report based on its
Transactions Reviews. The report shall include the following:
1.    General Elements to Be Included in Report
a)
Review Objectives: A clear statement of the objectives intended to be achieved
by each part of the review;

b)
Review Protocol: A detailed narrative description of the procedures performed
and a description of the sampling unit and universe utilized in performing the
procedures for each sample reviewed; and

c)
Sources of Data: A full description of documentation and other information, if
applicable, relied upon by the IRO in performing the Transactions Review.

2.    Results to be Included in Report
The following results shall be included in each Transactions Review Report:
(for the review of Independent Charity PAP arrangements)
a)
a list of the Independent Charity PAPs to which Jazz made donations during the
Reporting Period;

b)
for each Independent Charity PAP arrangement reviewed by the IRO during the
Reporting Period: i) a description of the review conducted by IRO; and ii) a
summary of all instances in which it appears that Jazz failed to follow its
policies and procedures and/or OIG guidance regarding its arrangements or
interactions with an Independent Charity PAP;

c)
for each Independent Charity PAP reviewed by the IRO, findings regarding each
element specified above in Sections IV.A.1-8;

d)
the findings and supporting rationale regarding any overall weaknesses in Jazz’s
systems, processes, policies, procedures,



8
Jazz Pharmaceuticals plc CIA
Appendix B

--------------------------------------------------------------------------------




and practices relating to its arrangements and interactions with Independent
Charity PAPs; and
e)
recommendations, if any, for changes in Jazz’s systems, processes, policies,
procedures, and practices that would correct or address any weaknesses or
deficiencies uncovered during the Transactions Review with respect to its
arrangements and interactions with Independent Charity PAPs.

(Relating to the Review of Additional Items)
a)
for each Additional Item reviewed, a description of the review conducted;

b)
for each Additional Item reviewed, the IRO’s findings based on its review;

c)
for each Additional Item reviewed, the findings and supporting rationale
regarding any weaknesses in Jazz’s systems, processes, policies, procedures, and
practices relating to the Additional Item; and

d)
for each Additional Item reviewed, recommendations, if any, for changes in
Jazz’s systems, processes, policies, and procedures that would correct or
address any weaknesses or deficiencies uncovered during the review.



9
Jazz Pharmaceuticals plc CIA
Appendix B